SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF) 76.483.817/0001 -20 PUBLICLY HELD COMPANY CVM Register 1431-1 SEC Register (CUSIP) 20441B407  Preferred B SEC Register (CUSIP) 20441B308  Common LATIBEX Register 29922  Preferr ed B EXTRAORDINARY SHAREHOLDERS MEETING CALL NOTICE This Call Notice replaces the previous one, filed on the Securities and Exchange Comission - SEC on September 10 th , due to the addition of the second item on the agenda. The Shareholders of Companhia Paranaense de Energia - COPEL are hereby invited to attend an Extraordinary Shareholders Meeting at the Companys headquarters at Rua Coronel Dulcídio nº 800, in the city of Curitiba, state of Paraná on October 14 th at 2:30 pm , to deliberate on the following agenda: 1. Replacement of Companys Fiscal Council Member; and 2. Replacement of Companys Board of Directors Member. Notes: a) The documents related to the agenda of the Extraordinary Shareholders Meeting, including the Shareholders Meeting Parti cipation Manual, are available to shareholders at the Companys headquarters; and b) The powers of attorney for the Shareholders Meeting should be delivered to Copels headquarters at the Shareholders Department of the Financial and Investor Relations Area at Rua Coronel Dulcídio, 800, 3º floor, Curitiba, not later than 48 hours prior to the Meeting. Curitiba, September 17 th , 2010 LÉO DE ALMEIDA NEVES Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 21, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
